Hoke, J.
It seems tbat in an action of tbis character tbe appellant, W. T. Hines, by reason of Ms unaccepted offer to purchase, has no such interest in the subject-matter of this litigation and has acquired no such status in this suit as to give him the right to question the proceedings by appeal or otherwise. In Battle’s Eevisal, see. 585, the right of appeal in civil actions generally is conferred on “any party aggrieved,” and we find no decision that would recognize this proposed purchaser as coming within the terms or meaning of the statute. Upchurch v. Upchurch, 173 N. C., 88; Faison v. Hardy, 118 N. C., 142; Green v. Harrison, 59 N. C., 253; In re Switzer, 201 Mo., 66, with extended note by the editor; 2 E. C. L., title Appeal and Error, sec. 33.
But if the right of appeal be conceded, it is clear, we think, that on the facts presented in the record the sale to L. C. Mosely has been properly confirmed.
It is fully established with us that in an action under this statute, and iii proper instances under its general power, and when the interest of the parties will thereby be best promoted, a court of equity may make a disposition of property by private sale. Thompson v. Rospigliosi, 162 N. C., 145, and authorities cited; and where a sale is made under its decree, public or private, the question of confirmation is vested in the sound legal discretion of the presiding judge; and while it is generally customary to refuse confirmation and order a resale in case of responsible and increaséd bid, as much as 10 per cent, this course is not always obligatory.
Speaking to the question in the recent case of Upchurch v. Upchurch, supra, the Court said: “But while these rules are usually observed, they are not absolutely imperative, and the question of confirming a sale is referred, as stated, to the sound legal discretion of the court, and in the proper exercise of such discretion, the court, under certain conditions, may reject an increased bid and confirm a sale, when it appears from the relevant facts and circumstances that such a course is wise and just and for the best interest of all the parties whose rights are being dealt with in the suit,” citing Thompson v. Rospigliosi, supra; Uzzle v. Weil, 151 N. C., 131; Wood, Admr., v. Parker, 63 N. C., 379. How far and in what cases these principles may be modified by chapter 146, Laws 1915, requiring certain sales to be set aside on an advanced bid of 10 per cent when the amount is $500 or less, and of 5 per cent in sales over $500, and whether such statute applies in any case to judicial sales, it is not necessary to determine, for the present proceeding is clearly not within the provisions of .the statute, but is subject to the general principles stated, and which in their application fully justify the action of his Honor in directing and confirming the sale to the purchaser, L. C. Mosely, as prayed by all the parties who have present interest in the *277property. Apart from this, tbe court finds, and tbe facts, in our opinion, fully justify, bis finding that wben proper regard is bad to tbe relevant facts, tbe actual expenditure by Mosely and tbe enhanced value of tbe land, due to bis energy and diligence, tbe bid by bim is, in tbe positive, a more desirable disposition of tbe property.
In any aspect of tbe matter, therefore, tbe judgment of bis Honor should be upheld.
Affirmed.